Case: 19-1855    Document: 45    Page: 1   Filed: 05/13/2020




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                SPRINT SPECTRUM L.P.,
                       Appellant

                            v.

       GENERAL ACCESS SOLUTIONS, LTD.,
                    Appellee
             ______________________

                       2019-1855
                 ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. IPR2017-
 01889.
                  ______________________

                 Decided: May 13, 2020
                 ______________________

     BRIAN DAVID SCHMALZBACH, McGuireWoods LLP,
 Richmond, VA, for appellant. Also represented by DAVID
 EVAN FINKELSON.

    GLEN E. SUMMERS, Bartlit Beck Herman Palenchar &
 Scott LLP, Denver, CO, for appellee. Also represented by
 JOHN HUGHES, NOSSON KNOBLOCH, DANIEL TAYLOR.
                ______________________

      Before CHEN, LINN, and STOLL, Circuit Judges.
Case: 19-1855     Document: 45     Page: 2      Filed: 05/13/2020




 2              SPRINT SPECTRUM L.P.   v. GEN. ACCESS SOLS., LTD.



 STOLL, Circuit Judge.
      Sprint Spectrum L.P. appeals the final written decision
 of the Patent Trial and Appeal Board declining to hold cer-
 tain claims of U.S. Patent No. 7,230,931 unpatentable on
 anticipation and obviousness grounds. Sprint specifically
 challenges the Board’s construction of a claim term that
 appears in most of the challenged claims. Sprint also chal-
 lenges the Board’s determinations relating to the scope of
 Sprint’s reply and the scope and content of the asserted
 prior art. Because we agree that the Board erred in con-
 struing the claim term at issue, we vacate the Board’s de-
 cision as to the applicable claims and remand for
 consideration of certain grounds under the proper claim
 construction. We affirm the Board’s decision in all other
 respects.
                         BACKGROUND
                               I
     The ’931 patent is directed to a wireless data commu-
 nication system that selectively and dynamically directs
 bandwidth to specific subscribers within a service area.
 The disclosed system applies a known technique called
 time division duplexing (TDD), which uses a single fre-
 quency for bidirectional communication by designating
 separate and distinct periods of time for the transmittal
 and receipt of data. TDD systems may employ “frames” to
 structure the transmittal of downlink data and receipt of
 uplink data over a short period of time (e.g., 2 millisec-
 onds).
     The improvement disclosed in the ’931 patent relates
 to these TDD frames. Specifically, the ’931 patent discloses
 sending a broadcast signal to all subscribers within a ser-
 vice area at the start of each frame, followed by a series of
 directed signals or “beams” sent to and received from se-
 lected subscribers over the remainder of each frame. The
 broadcast signal at the start of each frame includes
Case: 19-1855    Document: 45        Page: 3    Filed: 05/13/2020




 SPRINT SPECTRUM L.P.   v. GEN. ACCESS SOLS., LTD.            3



 instructions that assign the forthcoming beams to the se-
 lected subscribers. Through this approach, the downlink
 and uplink bandwidth of each frame can be dynamically
 allocated to various subscribers in a nonuniform fashion,
 thereby improving performance as compared to other ways
 of allocating bandwidth, such as “equal duration round
 robin polling” or “dynamic weighted polling . . . based on
 the throughput per cell.” ’931 patent col. 28 ll. 44–50.
     Claims 2, 11, and 20 and the claims that depend from
 them are at issue on appeal. Claim 2, which depends from
 claim 1, is illustrative:
    1. For use in a wireless access network comprising
    a plurality of base stations, each of said plurality of
    base stations capable of bidirectional time division
    duplex (TDD) communication with wireless access
    devices disposed at a plurality of subscriber prem-
    ises in an associated cell site of said wireless access
    network, a transceiver associated with a first of
    said plurality of base stations comprising:
    transmit path circuitry associated with a beam
    forming network capable of transmitting directed
    scanning beam signals each directed to substan-
    tially only wireless access devices within a differ-
    ent one of a plurality of sectors of a cell site
    associated with said first base station, wherein
    said transmit path circuitry
        transmits, at a start of a TDD frame, a broad-
        cast beam signal to wireless access devices
        within more than one of said sectors, the broad-
        cast beam signal comprising a start of frame
        field, and
        subsequently transmits, in a downlink portion
        of said TDD frame, first downlink data traffic
        to substantially only wireless access devices
Case: 19-1855      Document: 45     Page: 4      Filed: 05/13/2020




 4               SPRINT SPECTRUM L.P.   v. GEN. ACCESS SOLS., LTD.



          within one of said sectors using one of said di-
          rected scanning beam signals.
     2. The transceiver as set forth in claim 1 wherein
     said broadcast beam signal further comprises a
     first beam map containing scanning beam infor-
     mation usable by said wireless access devices to de-
     tect said directed scanning beam signals.
Id. at col. 30 ll. 31–57 (emphasis added to disputed claim
 limitation). Dependent claims 28 and 29 are also at issue
 on appeal, but do not depend from claims 2, 11, or 20.
 Claim 28 is illustrative:
     28. The transceiver as set forth in claim 1 wherein
     said transmit path circuitry transmits, in said
     downlink portion of said TDD frame, second down-
     link data traffic to substantially only wireless ac-
     cess devices within an other of said sectors using
     an other of said directed scanning beam signals.
 Id. at col. 33 ll. 4–9.
                               II
       In July 2017, Sprint petitioned for inter partes review
 of claims 1–29 of the ’931 patent. The Board instituted trial
 of the challenged claims on five grounds of unpatentabil-
 ity. 1 The instituted grounds included anticipation of cer-
 tain claims by Vornefeld 2 and various obviousness




     1    The Board initially declined to institute trial for
 claims 2, 11, and 20, but added those claims to the proceed-
 ings following SAS Institute, Inc. v. Iancu, 138 S. Ct. 1348
 (2018).
     2    Ulrich Vornefeld, et al., SDMA Techniques for
 Wireless ATM, IEEE COMMC’NS MAGAZINE, Nov. 1999,
 at 52.
Case: 19-1855     Document: 45       Page: 5    Filed: 05/13/2020




 SPRINT SPECTRUM L.P.   v. GEN. ACCESS SOLS., LTD.            5



 combinations of Vornefeld, Ahy, 3 Andersson, 4 and New-
 man. 5 During the proceedings, patent owner General Ac-
 cess Solutions (GAS) conceded the unpatentability of
 independent claims 1, 10, and 19, thereby shifting the fo-
 cus of the Board’s unpatentability analysis to claims 2, 11,
 and 20. Following oral argument, the Board authorized
 supplemental briefing on the construction of the term
 “beam map” as recited in claims 2, 11, and 20.
     Beyond accepting GAS’s surrender of claims 1, 10,
 and 19, the Board declined to hold any of the other chal-
 lenged claims unpatentable in its final written decision.
 See Sprint Spectrum L.P. v. Gen. Access Sols., Ltd.,
 No. IPR2017-01889, 2019 WL 1096544, at *13 (P.T.A.B.
 Mar. 7, 2019) (Decision). Applying the broadest reasonable
 interpretation standard, the Board first construed the term
 “a first beam map” as “scheduling information for one or
 more beams.” Id. at *5. The Board then construed the
 phrase “a first beam map containing scanning beam infor-
 mation usable by said wireless access devices to detect said
 directed scanning beam signals,” recited in claims 2, 11,
 and 20, 6 as “scheduling information for one or more beams



     3    U.S. Patent No. 7,366,133. We recognize, as the
 Board did, that the first named inventor’s surname is
 Majidi-Ahy. We use the shorthand “Ahy” for consistency
 with the Board’s decision.
     4    U.S. Patent No. 6,470,177.
     5    U.S. Patent No. 5,684,491.
     6    The language of claim 20 varies slightly from
 claims 2 and 11, reciting “a first beam map containing
 scanning beam information usable by said wireless access
 devices to receive said first directed scanning beam signal.”
 ’931 patent col. 32 ll. 35–39 (emphases added). Neither the
 Board nor the parties identified any effect of this slight var-
 iation, so we do not analyze claim 20 separately for the pur-
 pose of our review.
Case: 19-1855     Document: 45     Page: 6      Filed: 05/13/2020




 6              SPRINT SPECTRUM L.P.   v. GEN. ACCESS SOLS., LTD.



 that provides data indicating which scanning beam is used
 at which time.” Id. at *4–6. The Board held that the as-
 serted prior art did not disclose the “scanning beam infor-
 mation” limitation of claims 2, 11, and 20 under its
 construction. See id. at *8–9, *11–13. In analyzing these
 claims, the Board declined to consider certain argument
 and evidence presented in Sprint’s reply. Id. at *12 n.6.
 The Board separately found that the asserted prior art did
 not disclose the limitations of claims 28 and 29. Id. at *10,
 *13.
    Sprint challenges these determinations on appeal. We
 have jurisdiction under 28 U.S.C. § 1295(a)(4)(A).
                         DISCUSSION
                               I
     Sprint first challenges the Board’s construction of the
 “scanning beam information” limitation in claims 2, 11,
 and 20. We review de novo the Board’s ultimate claim con-
 struction and any supporting determinations based on in-
 trinsic evidence. Personalized Media Commc’ns, LLC
 v. Apple Inc., 952 F.3d 1336, 1339 (Fed. Cir. 2020) (citing
 Knowles Elecs. LLC v. Cirrus Logic, Inc., 883 F.3d 1358,
 1361–62 (Fed. Cir. 2018)). We review any subsidiary fac-
 tual findings involving extrinsic evidence for substantial
 evidence. Id.
     The broadest reasonable interpretation standard ap-
 plies to this IPR proceeding. 7    “Under a broadest



     7    Per recent regulation, the Board applies the Phil-
 lips claim construction standard to IPR petitions filed on or
 after November 13, 2018. See Changes to the Claim Con-
 struction Standard for Interpreting Claims in Trial Pro-
 ceedings Before the Patent Trial and Appeal Board, 83 Fed.
 Reg. 51,340 (Oct. 11, 2018) (codified at 37 C.F.R.
 § 42.100(b)). Because Sprint filed its IPR petition before
Case: 19-1855    Document: 45        Page: 7    Filed: 05/13/2020




 SPRINT SPECTRUM L.P.   v. GEN. ACCESS SOLS., LTD.            7



 reasonable interpretation, words of the claim must be
 given their plain meaning, unless such meaning is incon-
 sistent with the specification and prosecution history.” Tri-
 vascular, Inc. v. Samuels, 812 F.3d 1056, 1062 (Fed. Cir.
 2016) (citing Straight Path IP Grp., Inc. v. Sipnet EU
 S.R.O., 806 F.3d 1356, 1362 (Fed. Cir. 2015)). “While the
 broadest reasonable interpretation standard is broad, it
 does not give the Board an unfettered license to interpret
 the words in a claim without regard for the full claim lan-
 guage and the written description.” Id. (first citing In re
 Suitco Surface, Inc., 603 F.3d 1255, 1260 (Fed. Cir. 2010);
 then citing In re Abbott Diabetes Care, Inc., 696 F.3d 1142,
 1148–50 (Fed. Cir. 2012)). Indeed, the broadest reasonable
 interpretation must take into account “the context of the
 entire patent.” Realtime Data, LLC v. Iancu, 912 F.3d
 1368, 1374 (Fed. Cir. 2019) (emphasis added) (quoting
 Phillips v. AWH Corp., 415 F.3d 1303, 1312–13 (Fed. Cir.
 2005) (en banc)).
     The Board interpreted the claim term “scanning beam
 information usable by said wireless access devices to detect
 said directed scanning beam signals” as “data indicating
 which scanning beam is used at which time.” 8 Decision,
 2019 WL 1096544, at *5–6. For the following reasons, we
 agree with Sprint that the Board’s construction is not the
 broadest reasonable interpretation in view of the context of
 the entire ’931 patent.
     To start, the Board’s construction is narrower than the
 plain claim language, which merely requires that the


 November 13, 2018, we apply the broadest reasonable in-
 terpretation standard.
      8   We focus on the “scanning beam information” por-
 tion of the claim because the construction of the “first beam
 map” portion of the claim is not in dispute. In construing
 “first beam map,” the Board adopted Sprint’s proffered con-
 struction. Decision, 2019 WL 1096544, at *5.
Case: 19-1855     Document: 45      Page: 8     Filed: 05/13/2020




 8              SPRINT SPECTRUM L.P.   v. GEN. ACCESS SOLS., LTD.



 scanning beam information can be used “to detect” directed
 scanning beam signals. Moreover, claims 4 and 5, which
 depend from claim 3, which in turn depends from claim 2,
 recite examples of the “scanning beam information” of
 claim 2 that would fall outside of the Board’s narrow con-
 struction. “Under the doctrine of claim differentiation, de-
 pendent claims are presumed to be of narrower scope than
 the independent claims from which they depend.” AK Steel
 Corp. v. Sollac & Ugine, 344 F.3d 1234, 1242 (Fed. Cir.
 2003) (first citing RF Del., Inc. v. Pac. Keystone Techs., Inc.,
 326 F.3d 1255, 1264 (Fed. Cir. 2003); then citing 35 U.S.C.
 § 112, ¶ 4 (2000)). The Board’s construction would require
 the dependent claims to broaden “said scanning beam in-
 formation” rather than narrow it. Claim 4, in particular,
 recites “wherein said scanning beam information identifies
 at least one modulation format,” while claim 5 recites
 “wherein said scanning beam information identifies at
 least one forward error correction code level.” ’931 patent
 col. 30 l. 62 – col. 31 l. 2. The reference to “said” scanning
 beam information means that the particular “scanning
 beam information” identified in claim 2—i.e., “usable by
 said wireless access devices to detect said directed scan-
 ning beam signals”—must further “identif[y] at least one
 modulation format” (claim 4) or “identif[y] at least one for-
 ward error correction code level” (claim 5). The “modula-
 tion format” and “forward error correction code level” for a
 directed scanning beam do not identify “which scanning
 beam is used at which time”—yet they are types of infor-
 mation that can be used to detect a directed signal, which
 is all that the plain language of claim 2 requires. While we
 acknowledge that dependent claims are “only an aid to in-
 terpretation and are not conclusive,” Regents of Univ. of
 Cal. v. Dakocytomation Cal., Inc., 517 F.3d 1364, 1375
 (Fed. Cir. 2008) (quoting N. Am. Vaccine, Inc. v. Am. Cyan-
 amid Co., 7 F.3d 1571, 1577 (Fed. Cir. 1993)), the incom-
 patibility of these dependent claims counsels against
 adopting the Board’s narrowing construction—especially
Case: 19-1855    Document: 45        Page: 9    Filed: 05/13/2020




 SPRINT SPECTRUM L.P.   v. GEN. ACCESS SOLS., LTD.            9



 here, where the broadest reasonable interpretation stand-
 ard applies.
      The specification of the ’931 patent similarly counsels
 against the Board’s narrowing construction. The Board
 reasoned that the specification “consistently describes” the
 beam map as indicating “which scanning beam is used at
 which time.” Decision, 2019 WL 1096544, at *6 (citing
 ’931 patent col. 29 ll. 34–36, col. 29 ll. 51–55, col. 29
 l. 66 – col. 30 l. 2). The three passages cited by the Board
 describe only a single embodiment, however, illustrated by
 Figure 14. As we have explained, the scope of an invention
 may only be properly limited to the preferred embodiment
 “if the patentee uses words that manifest a clear intention
 to restrict the scope of the claims to that embodiment.”
 Info-Hold, Inc. v. Applied Media Techs. Corp., 783 F.3d
 1262, 1267 (Fed. Cir. 2015) (citing Liebel-Flarsheim Co. v.
 Medrad, Inc., 358 F.3d 898, 906 (Fed. Cir. 2004)).
      The Board identified no manifestation of a clear inten-
 tion to restrict the scope of the claims to the embodiment
 illustrated by Figure 14. In support of its construction, the
 Board relied heavily on a sentence in the specification that
 states:
     The Broadcast Beam Maps provide data indicating
     which scanning beam (or beams) are used at which
     time (measured in symbols or other baud-oriented
     time unit) for the frame.
 ’931 patent col. 29 ll. 34–36. This sentence is not defini-
 tional and should not be read into the broader claim lan-
 guage that the patent applicant chose to use in claims 2,
 11, and 20, particularly under the broadest reasonable in-
 terpretation standard. This sentence is also within the de-
 scription of Figure 14, which the specification describes as
 just “one embodiment of the present invention.” Id.
 at col. 29 ll. 3–5. And the same section of the specification
 also states that beam maps more broadly “comprise . . . in-
 formation that defines scanning beams that cover the
Case: 19-1855    Document: 45      Page: 10      Filed: 05/13/2020




 10             SPRINT SPECTRUM L.P.   v. GEN. ACCESS SOLS., LTD.



 sector.” Id. at col. 29 ll. 51–53. Elsewhere, the specifica-
 tion expressly states that its figures and embodiments “are
 by way of illustration only and should not be construed in
 any way to limit the scope of the invention.” Id. at col. 11
 ll. 47–51. At bottom, there is no clear manifestation (nor
 did the Board identify one) that would allow the Board to
 limit the broad words “scanning beam information usable
 by said wireless access devices to detect said scanning
 beam signals” to an embodiment that provides “data indi-
 cating which scanning beam is used at which time.”
      The Summary of the Invention section repeats the lim-
 itations of the various dependent claims. See id. at col. 9
 ll. 35–52. It states that in “one embodiment,” the “scanning
 beam information [is] usable by the at least one wireless
 access device to detect the [at] least one directed scanning
 beam,” and in “another embodiment” the “scanning beam
 information identifies a downlink time slot.” Id. at col. 9
 ll. 35–44. In “still another embodiment,” the “scanning
 beam information identifies at least one modulation format
 associated with the at least one directed scanning beam,”
 and in “yet another embodiment,” the “scanning beam in-
 formation identifies at least one forward error correction
 code level associated with the at least one directed scan-
 ning beam.” Id. at col. 9 ll. 45–52. All of these different
 options for the “scanning beam information” support an in-
 terpretation broader than the Board’s construction, given
 the interrelationship of claims 2–5.
      In addressing this section of the specification, the
 Board relied on the specification’s use of the phrase “an-
 other embodiment” to reason that the “downlink time slot”
 of claim 3 “is different than the information usable to detect
 directed scanning beam signals” recited in claim 2. Deci-
 sion, 2019 WL 1096544, at *6 (citing ’931 patent col. 9
 ll. 35–44). That reasoning does not withstand scrutiny.
 While the Summary of the Invention does characterize
 each additional piece of information as “another embodi-
 ment” or similar, the specification does not describe these
Case: 19-1855    Document: 45       Page: 11     Filed: 05/13/2020




 SPRINT SPECTRUM L.P.   v. GEN. ACCESS SOLS., LTD.           11



 embodiments as separate and distinct, or mutually exclu-
 sive. Nor does it preclude a broad interpretation of
 claim 2’s “scanning beam information.” As explained
 above, the structure of the corresponding dependent claims
 indicates that the types of information recited in claims 3,
 4, and 5 are examples of “said scanning beam infor-
 mation”—i.e., the same scanning beam information recited
 in claim 2 that is “usable . . . to detect said directed scan-
 ning beam signals.”
     Finally, the specification expressly contemplates an
 embodiment where “only one beam is active” for a given
 frame. ’931 patent col. 28 ll. 61–63. The Board’s construc-
 tion for “first beam map” likewise requires providing
 “scheduling information for one or more beams.” Decision,
 2019 WL 1096544, at *5 (emphasis added). The broadest
 reasonable construction of the “scanning beam infor-
 mation” limitation, then, should accommodate an embodi-
 ment where only one beam is active for the duration of a
 frame. See GE Lighting Sols., LLC v. AgiLight, Inc.,
 750 F.3d 1304, 1311 (Fed. Cir. 2014) (“[W]here claims can
 reasonably [be] interpreted to include a specific embodi-
 ment, it is incorrect to construe the claims to exclude that
 embodiment, absent probative evidence on the contrary.”
 (second alteration in original) (quoting Oatey Co. v. IPS
 Corp., 514 F.3d 1271, 1277 (Fed. Cir. 2008))). The Board’s
 construction is thus too narrow because it requires identi-
 fying “which scanning beam is used at which time” for each
 frame—a superfluous requirement for an embodiment
 where only one beam is active for each frame.
     We conclude that the Board erred in its overly narrow
 construction of the “scanning beam information” limita-
 tions in claims 2, 11, and 20. Absent any lexicography or
 manifestation of clear intent to limit the scope of “scanning
 beam information” to any particular embodiment, the plain
 language must control. Accordingly, the recited “scanning
 beam information” must be broad enough to include any
 information that is “usable by said wireless access devices
Case: 19-1855    Document: 45      Page: 12      Filed: 05/13/2020




 12             SPRINT SPECTRUM L.P.   v. GEN. ACCESS SOLS., LTD.



 to detect said directed scanning beam signals.” E.g.,
 ’931 patent col. 30 ll. 55–57. Certainly, that can include
 “data indicating which scanning beam is used at which
 time,” as recited in the Board’s construction. But the
 broadest reasonable interpretation of “scanning beam in-
 formation” is not limited to that kind of data, nor must it
 include that kind of data. Consistent with the claims and
 specification, it could instead include the identification of
 “a downlink time slot,” a “modulation format,” a “forward
 error correction code level,” or any other kind of “infor-
 mation usable by said wireless access devices to detect said
 directed scanning beam signals” as recited in the claim.
 See id. at col. 9 ll. 35–52, col. 30 l. 53 – col. 31 l. 2.
     Because the Board did not apply the broadest reasona-
 ble interpretation of “scanning beam information,” we va-
 cate its unpatentability determinations as to claims 2, 11,
 and 20 and the claims that depend therefrom. We remand
 to the Board for an analysis of the unpatentability grounds
 under the proper construction.
                              II
     Next, Sprint challenges the Board’s refusal to consider
 its reply arguments regarding the disclosure of the as-
 serted Ahy prior art. In the final written decision, the
 Board objected to Sprint’s identification of Ahy’s “antenna
 selection parameter” as disclosing the limitations of
 claims 2, 11, and 20. The Board explained that Sprint’s ar-
 guments were “new assertions because they raise[d] a new
 issue and exceed[ed] the scope of a proper reply.” Decision,
 2019 WL 1096544, at *12 n.6 (first citing 37 C.F.R.
 § 42.23(b); then citing Office Practice Trial Guide,
 77 Fed. Reg. 48,765, 48,767 (Aug. 14, 2012)). Sprint insists
 that its reply arguments “simply expanded upon [the argu-
 ments in its petition] in response to a claim construction
 argument raised by GAS in its Response.” Appellant’s
 Br. 43.
Case: 19-1855    Document: 45       Page: 13     Filed: 05/13/2020




 SPRINT SPECTRUM L.P.   v. GEN. ACCESS SOLS., LTD.           13



     We conclude that Sprint’s scope of reply challenge is
 rendered moot by the Board’s separate determination that
 Sprint failed to sufficiently establish a reason to combine
 the prior art references at issue: Newman and Ahy. See
 Decision, 2019 WL 1096544, at *13. Whether there is a
 reason to combine is a factual determination that we re-
 view for substantial evidence. Rambus Inc. v. Rea,
 731 F.3d 1248, 1251–52 (Fed. Cir. 2013). The Board’s find-
 ing is supported by substantial evidence because a reason-
 able factfinder could find no reason to combine based on the
 limited argument and evidence presented by Sprint. The
 portion of Sprint’s petition addressing claim 2 merely re-
 fers back to an earlier analysis for claim element 1[a], as
 does the supporting expert declaration. We agree with the
 Board that Sprint’s reason to combine analysis for claim
 element 1[a]—a different claim limitation covering differ-
 ent subject matter—is “insufficient to explain why one of
 ordinary skill would have incorporated Ahy’s disclosure of
 [certain parameters relevant to claim 2] into Newman.”
 Decision, 2019 WL 1096544, at *13. Sprint complains that
 the Board overlooked certain pages of its petition, but the
 pages that Sprint identifies on appeal—which address
 claim element 1[c]—are not the pages that Sprint identi-
 fied to the Board. We can hardly fault the Board for focus-
 ing on the pages that Sprint actually referenced in its
 petition.
     Even if the Board had considered Sprint’s reply argu-
 ments and evidence, nothing in the excluded portion of
 Sprint’s reply addresses the reason to combine Newman
 and Ahy. Thus, the Board’s finding of no reason to combine
 precludes a finding of obviousness regardless of whether
 Sprint’s reply arguments were proper. Accordingly, we af-
 firm the Board’s finding of no reason to combine and hold
 Sprint’s scope of reply challenge moot.
Case: 19-1855    Document: 45        Page: 14    Filed: 05/13/2020




 14             SPRINT SPECTRUM L.P.   v. GEN. ACCESS SOLS., LTD.



                               III
      Finally, Sprint challenges the Board’s separate deter-
 mination as to claims 28 and 29 of the ’931 patent. Sprint
 does not dispute the Board’s interpretation of claims 28
 and 29, focusing instead on the Board’s reading of the
 Vornefeld prior art reference. Specifically, Sprint insists
 that the only reasonable understanding of Vornefeld’s Fig-
 ure 3 is that it discloses a single frame covering a fixed unit
 of time. The Board rejected Sprint’s view, finding instead
 that Figure 3 of Vornefeld discloses multiple spatially sep-
 arated frames that are simultaneously transmitted in par-
 allel—not a single frame with “second downlink data
 traffic,” as required by claims 28 and 29.
     We review the Board’s findings regarding the scope and
 content of the prior art for substantial evidence. Rambus,
 731 F.3d at 1251–52. “If two ‘inconsistent conclusions may
 reasonably be drawn from the evidence in record, [the
 PTAB]’s decision to favor one conclusion over the other is
 the epitome of a decision that must be sustained upon re-
 view for substantial evidence.’” Elbit Sys. of Am., LLC
 v. Thales Visionix, Inc., 881 F.3d 1354, 1356 (Fed. Cir.
 2018) (alteration in original) (quoting In re Cree, Inc.,
 818 F.3d 694, 701 (Fed. Cir. 2016)). When presented with
 the figure and accompanying discussion in Vornefeld, a
 reasonable factfinder could conclude, as the Board did, that
 the depicted transmissions comprise separate frames
 transmitted in parallel. Figure 3 identifies two axes: a
 time domain and a spatial domain. The depiction of com-
 ponents in parallel in the spatial domain could illustrate to
 an ordinarily skilled artisan that multiple frames are sent
 simultaneously to different locations in three-dimensional
 space. Indeed, the Board observed that the text accompa-
 nying Figure 3 describes “concurrent transmission of [me-
 dium access control protocol data units] in the spatial
 domain.” Decision, 2019 WL 1096544, at *10 (emphasis
 added) (citing J.A. 1003). In the context of Figure 3, Vorne-
 feld also discusses a “[s]imultaneous downlink
Case: 19-1855    Document: 45       Page: 15     Filed: 05/13/2020




 SPRINT SPECTRUM L.P.   v. GEN. ACCESS SOLS., LTD.           15



 transmission” that “enables the base station to send differ-
 ent information to several locations in the same time and
 frequency slot.” J.A. 1004 (emphases added). Vornefeld
 additionally discusses “[c]oncurrent transmission of [mo-
 bile terminals] in one slot” if “spatial filtering” is per-
 formed. Id. (emphasis added). These disclosures support
 the Board’s interpretation of Figure 3 as one in which the
 parallel lines represent spatially separated frames sent
 simultaneously—not components of one large frame, as
 Sprint proposes.
    Because the Board’s understanding of Figure 3 of
 Vornefeld is reasonable in view of these disclosures, it is
 supported by substantial evidence. We therefore affirm the
 Board’s determination as to claims 28 and 29.
                          CONCLUSION
      We have considered the parties’ remaining arguments,
 and we do not find them persuasive. For the foregoing rea-
 sons, we vacate the Board’s final written decision with re-
 gard to claims 2–9, 11–18, and 20–27 of the ’931 patent and
 remand for further proceedings consistent with this opin-
 ion. 9 We affirm the Board’s decision in all other respects.
   AFFIRMED-IN-PART, VACATED-IN-PART, AND
                 REMANDED
                             COSTS
     No costs.




     9  Because we affirm the Board’s finding of no reason
 to combine Newman and Ahy, on remand the Board need
 not address the asserted combination of Newman, Ahy, and
 Andersson (Ground V) notwithstanding our vacatur and
 remand on the claim construction issue.